Title: From Thomas Jefferson to Craven Peyton, 9 January 1809
From: Jefferson, Thomas
To: Peyton, Craven


                  
                     Dear Sir 
                     
                     Washington Jan. 9. 09. 
                  
                  I have been obliged to change a little the arrangement I had made with you as to the paiment of the 375. D. by inclosing you an order on Gibson & Jefferson for 100. D. in Richmond, as I was not able to remit to mr Benade from this place more than 275. D. this I did yesterday in an order of the bank of the US. at this place on that at Philadelphia to that amount; and I informed him that you had reason to expect I should remit him 375. D. but that I had been obliged to allot 100. D. to you in Richmond from the defect of my funds here. I am in hopes you may be able to buy a draught on Philadelphia.
                  Finding that I shall leave this place considerably in debt and that I must sell property to relieve myself, there is none I can better spare than Henderson’s land, that is to say, all lying South of the public road leading from Colle to Milton and below Milton, reserving all between that road & the river, & between Milton & the river to the lower end of the town including the warehouses. this is the only part interesting to me. could I sell the rest either in one lot, or divided into lots to suit the purchasers, & how much per acre could I get for it? I shall be much obliged to you for your opinion on this, saluting you with esteem & respect
                  
                     Th: Jefferson 
                     
                  
               